Title: To Alexander Hamilton from Joseph Whipple, 16 May 1793
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth [New Hampshire] May 16, 1793. “Agreeably to your directions of the 2d instant.… I enclose you a Copy of the manifest of the Cargo of the Brig Rising Sun, as exhibited by the Master on the day of the Vessels arrival—also Schedules of the articles Seized and of those found on board the Vessel after the delivery of the Cargo, agreeing with the Masters mem: produced after the Seizure.… The goods taken out in the night time being of the Value of 80 dollars only, the Vessel is not liable to Seizure—those that were found on board & not contained in the Manifest are of the Value of 292½ Dollars & were undoubtedly withheld from the Manifest or corrected by the Sailors with fraudulent intentions, but I do not find they are liable to Seizure although the master is subject to penalties on account of their omission.…”
 